Exhibit 10.14

Amendment to Employment Agreement




THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and entered
into effective as of September 1, 2020 (the “Amendment Effective Date”), by and
between Galaxy Next Generation, Inc., (the “Company”), and Magen McGahee (the
“Executive” and, together with the Company, the “Parties”).

 

Whereas, the Company and Executive entered into that certain Employment
Agreement (the “Agreement”) dated as of January 1, 2020, as amended as of
September 1, 2020, and

 

Whereas, the Parties desire to amend Section 7(D) of the Agreement in the manner
reflected herein, and

 

Whereas, the Board of Directors of the Company has approved the amendment of the
Agreement in the manner reflected herein,

 

Now Therefore, in consideration of the premises and mutual covenants and
conditions herein, the Parties, intending to be legally bound, hereby agree as
follows, effective as of the Amendment Effective Date:

1.Relocation. Section 3.6 of the Agreement is hereby deleted and the 51% voting
class ownership is no longer part of the employment agreement):

 

“(D) Other.

 

- Issuance of company preferred voting stock in conjunction with issuance to CFO
to maintain more than 50% voting right.”




2. Counterparts. This Amendment may be executed in one or more facsimile,
electronic or original counterparts, each of which shall be deemed an original
and both of which together shall constitute the same instrument.




3. Ratification. All terms and provisions of the Agreement not amended hereby,
either expressly or by necessary implication, shall remain in full force and
effect. From and after the date of this Amendment, all references to the term
“Agreement” in this Amendment or the original Agreement shall include the terms
contained in this Amendment.




Title: Chief Financial Officer

/s/ Magen McGahee Magen McGahee